


AMENDMENT NUMBER TWO TO CREDIT AGREEMENT
 
This AMENDMENT NUMBER TWO TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 11, 2010, is entered into by and among POWERWAVE TECHNOLOGIES, INC., a
Delaware corporation (“Borrower”), the lenders identified on the signature pages
hereof (such lenders, and the other lenders party to the below defined Credit
Agreement, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company (formerly known as Wells Fargo Foothill, LLC), as the arranger and
administrative agent for the Lender Group (“Agent”), and in light of the
following:
 
W I T N E S S E T H
 
WHEREAS, Borrower, Lenders, and Agent are parties to that certain Credit
Agreement, dated as of April 3, 2009 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);
 
WHEREAS, Borrower has requested that the Lender Group make certain amendments to
the Credit Agreement; and
 
WHEREAS, upon the terms and conditions set forth herein, the parties hereby
agree to amend the Credit Agreement as follows.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1. Defined Terms.  Capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Credit Agreement, as amended hereby.
 
2. Amendments to Credit Agreement.
 
(a) Section 4.2(b) of the Credit Agreement is hereby amended by (i) adding the
words “and the Permitted Convertible Notes Refinancing Documents” immediately
after each reference to “Convertible Notes Documents” in clauses (ii) and (v) of
such Section, and (ii) adding the words “or any Permitted Convertible Notes
Refinancing Documents” immediately after each reference to “Convertible Notes
Documents” in clauses (iii) and (vi) of such Section.
 
(b) Section 4.27(a) of the Credit Agreement is hereby amended by (i) adding the
words “and the Permitted Convertible Notes Refinancing Documents” immediately
after the words “Convertible Notes Documents” in the first sentence of such
Section, and (ii) adding the words “and each Permitted Convertible Notes
Refinancing Document” immediately after the words “Convertible Notes Document”
in the second sentence of such Section.
 
(c) Section 4.27(b) of the Credit Agreement is hereby amended by (i) deleting
the word “and” between “1.875% Convertible Notes Indenture” and “the 3.875%
Convertible Notes Indenture” and replacing it with a “,”, and (ii) adding the
words “, the 1.875% Convertible Senior Subordinated Notes Indenture and each
other Permitted Convertible Notes Refinancing Indenture” immediately after the
words “3.875% Convertible Notes Indenture”.
 
(d) Section 6.7(b)(i) of the Credit Agreement is hereby amended by adding the
words “and the Permitted Convertible Notes Refinancing Documents” immediately
after “Convertible Notes Documents”.
 
(e) Section 6.7(b)(ii) of the Credit Agreement is hereby amended by adding the
words “and the Permitted Convertible Notes Refinancing Documents” immediately
after “Convertible Notes Documents”.
 
(f) Section 6.9(c)(iii) of the Credit Agreement is hereby amended by (i)
deleting the word “or” between “1.875% Convertible Notes” and “the 3.875%
Convertible Notes” and replacing it with “,” and (ii) adding the words “or the
1.875% Convertible Senior Subordinated Notes Indenture” immediately after
“3.875% Convertible Notes”.
 
(g) Section 17.12 of the Credit Agreement is hereby amended by (i) deleting the
word “AND” between “1.875% CONVERTIBLE NOTES INDENTURE” and “THE 3.875%
CONVERTIBLE NOTES INDENTURE” and replacing it with a “,”, and (ii) adding the
words “, THE 1.875% CONVERTIBLE SENIOR SUBORDINATED NOTES INDENTURE AND EACH
OTHER PERMITTED CONVERTIBLE NOTES INDENTURE” immediately after “3.875%
CONVERTIBLE NOTES INDENTURE”.
 
(h) The definition of “Change of Control” appearing in Schedule 1.1 to the
Credit Agreement is hereby amended by (i) deleting the word “or” at the end of
clause (c), (ii) deleting the “.” at the end of clause (d) and replacing it with
“, or”, and (iii) adding the following new clause (e):
 
“(e) a “Change in Control” (as defined in any Permitted Convertible Notes
Refinancing Indenture).”
 
(i) The definition of “Convertible Notes Redemption” in Schedule 1.1 to the
Credit Agreement is hereby amended by amending and restating such definition as
follows:
 
““Convertible Notes Redemption” means the optional redemption of the 1.875%
Convertible Notes, the 3.875% Convertible Notes or the 1.875% Convertible Senior
Subordinated Notes by Borrower so long as:  (a) such redemption is permitted by
applicable law and the 1.875% Convertible Notes Indenture, the 3.875%
Convertible Notes Indenture or the 1.875% Convertible Senior Subordinated
Indenture (as applicable), (b) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, and (c) Availability both
before and immediately after giving effect thereto is greater than $20,000,000.”
 
(j) The definition of “Designated Senior Indebtedness” in Schedule 1.1 to the
Credit Agreement is hereby amended by amending and restating such definition as
follows:
 
““Designated Senior Indebtedness” has the meaning specified therefor in (a) the
1.875% Convertible Notes Indenture, (b) the 3.875% Convertible Notes Indenture,
(c) the 1.875% Convertible Senior Subordinated Notes Indenture, and (d) each
Permitted Convertible Notes Refinancing Indenture.”


(k) The definition of “Permitted Convertible Notes Refinancing” appearing in
Schedule 1.1 to the Credit Agreement is hereby amended by (i) adding the words
“or the Indebtedness in respect of any Indebtedness previously incurred in
respect of a Permitted Convertible Notes Refinancing” immediately after the
words “3.875% Convertible Notes” in the introductory paragraph, (ii) adding the
words “other than with respect to a prepayment that is required to be made
(subject to the applicable subordination provisions in favor of the Obligations
that are set forth in such Permitted Convertible Notes Refinancing Indenture) as
a result of a Change of Control,” at the beginning of clause (c) of such
definition, (iii) removing the word “or” after clause (c)(i) of such definition,
and (iv) adding the following new clauses (c)(iii) and (c)(iv) to such
definition:
 
“(iii) with respect to a refinancing of the Indebtedness in respect of the
1.875% Convertible Senior Subordinated Notes, May 15, 2013, or (iv) with respect
to a refinancing of the Indebtedness in respect of the notes issued under any
other Permitted Convertible Notes Refinancing Indenture, the date that is the
earlier of (A) the maturity date of the Indebtedness that is being so refinanced
or (2) the first date the holders thereof could require the redemption,
repurchase or prepayment of the Indebtedness that is being so refinanced,”
 
(l) The definition of “Permitted Indebtedness appearing in Schedule 1.1 to the
Credit Agreement is hereby amended by (i) deleting the word “and” between
“1.875% Convertible Notes” and “the 3.875% Convertible Notes” in the
parenthetical in clause (b) of such definition and replacing it with “,” and
(ii) adding the words “and the notes issued under any Permitted Convertible
Notes Refinancing Indenture” immediately after the words “3.875% Convertible
Notes” in the parenthetical in clause (b) of such definition.
 
(m) The definition of “Permitted Preferred Stock” appearing in Schedule 1.1 to
the Credit Agreement is hereby amended by (i) deleting the word “or” between
“1.875% Convertible Notes” and “the 3.875% Convertible Notes” and (ii) adding
the words “or the 1.875% Convertible Senior Subordinated Notes” immediately
after the words “3.875% Convertible Notes”.
 
(n) The definition of “Senior Indebtedness” appearing in Schedule 1.1 to the
Credit Agreement is hereby amended by amending and restating such definition as
follows:
 
““Senior Indebtedness” has the meaning specified therefor in (a) the 1.875%
Convertible Notes Indenture, (b) the 3.875% Convertible Notes Indenture, and
(c) in each Permitted Convertible Notes Refinancing Indenture.”


(o) Schedule 1.1 to the Credit Agreement is hereby amended by inserting the
following definitions of “1.875% Convertible Senior Subordinated Notes”, “1.875%
Convertible Senior Subordinated Notes Indenture”, “Permitted Convertible Notes
Refinancing Documents” and “Permitted Convertible Notes Refinancing Indenture”,
in the appropriate alphabetical order:
 
““1.875% Convertible Senior Subordinated Notes” means the 1.875% Convertible
Senior Subordinated Notes due 2024 issued pursuant to the 1.875% Convertible
Senior Subordinated Notes Indenture.”


““1.875% Convertible Senior Subordinated Notes Indenture” means the Indenture by
and among Borrower and Deutsche Bank Trust Company Americas, a New York banking
corporation, as Trustee, entered into in March 2010 on the date the 1.875%
Convertible Senior Subordinated Notes were issued.”


““Permitted Convertible Notes Refinancing Documents” means the agreements,
documents and instruments executed in connection with a Permitted Convertible
Notes Refinancing.”


““Permitted Convertible Notes Refinancing Indenture” means any indenture
executed in connection with a Permitted Convertible Notes Refinancing.”


3. Conditions Precedent to the Effectiveness of this Amendment.  The
effectiveness of this Amendment is subject to the fulfillment, to the reasonable
satisfaction of Agent (or a written waiver by Agent) of each of the following
conditions:
 
(a) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect;
 
(b) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true,
correct, and complete in all material respects on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date);
 
(c) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower or any member of the Lender Group; and
 
(d) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing or shall result from the consummation of the
transactions contemplated herein.
 
4. Representations and Warranties.  Borrower hereby represents and warrants to
the Lender Group as follows:
 
(a) The execution, delivery, and performance by it of this Amendment and the
other Loan Documents to which it is a party (i) have been duly authorized by all
necessary action, (ii) do not and will not (A) violate any material provision of
any federal, state, or local law or regulation applicable to it or its
Subsidiaries, the Governing Documents of it or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on it
or its Subsidiaries, (B) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any Material Contract
(other than the Convertible Notes Documents and the agreements, documents and
instruments executed in connection with a Permitted Convertible Notes
Refinancing (the “Permitted Convertible Notes Refinancing Documents”)) of it or
its Subsidiaries except to the extent that any such conflict, breach or default
could not individually or in the aggregate reasonably be expected to have a
Material Adverse Change, (C) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any Convertible Notes
Documents or any Permitted Convertible Notes Refinancing Documents, (D) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of any Loan Party, other than Permitted Liens, (E) require any
approval of any Loan Party’s interestholders or any approval or consent of any
Person under any Material Contract (other than the Convertible Notes Documents
and the Permitted Convertible Notes Refinancing Documents) of any Loan Party,
other than consents or approvals that have been obtained and that are still in
force and effect and, in the case of Material Contracts, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change or (F) require any
approval of any Person under any Convertible Notes Documents or any Permitted
Convertible Notes Refinancing Documents, other than consents or approvals that
have been obtained and that are still in force and effect.
 
(b) The execution, delivery, and performance by it of this Amendment do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than (i) consents
or approvals that have been obtained and that are still in force and effect,
(ii) filings and recordings with respect to the Collateral to be made, or
otherwise delivered to the Agent for filing or recordation, and (iii) filings to
be made with the Securities and Exchange Commission in connection with
Borrower’s reporting obligations pursuant to the Securities Exchange Act of
1934, as amended.
 
(c) This Amendment, and each other Loan Document to which it is or will be a
party, when duly executed and delivered by it, will be the legally valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.
 
(d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower.
 
(e) No Default or Event of Default has occurred and is continuing as of the date
of the effectiveness of this Amendment.
 
(f) The representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are true, complete, and correct in
all material respects on and as of the date hereof, as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date in which case such representations and warranties shall be true,
correct and complete in all material respects as of such earlier date).
 
(g) This Amendment has been entered into without force or duress, of the free
will of such Person, and the decision of such Person to enter into this
Amendment is a fully informed decision and such Person is aware of all legal and
other ramifications of such decision.
 
(h) It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder.
 
5. Acknowledgments.  Borrower hereby acknowledges, confirms and agrees that
 
(a) as of March 10, 2010, the aggregate outstanding principal amount of the
Loans under the Credit Agreement was $76,484.36 and that such principal amount
is payable pursuant to the Credit Agreement as modified hereby without defense,
offset, withholding, counterclaim, or deduction of any kind;
 
(b) Agent, for the benefit of the Lender Group, has and shall continue to have
valid, enforceable and perfected first-priority Liens in substantially all of
the assets of Borrower (subject only to Permitted Liens), granted to Agent, for
the benefit of the Lender Group, pursuant to the Loan Documents; and
 
(c) (i) each of the Loan Documents to which it is a party has been duly executed
and delivered to the Lender Group by Borrower, and each is in full force and
effect as of the date hereof, (ii) the agreements and obligations of Borrower
contained in such documents and in this Amendment constitute the legal, valid
and binding obligations of Borrower and guaranteed indebtedness of Borrower,
enforceable against Borrower in accordance with their respective terms, except
as such enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, and as of the date hereof Borrower has no valid defense to
the enforcement of the Obligations, and (iii) each member of the Lender Group is
and shall be entitled to the rights, remedies and benefits provided for in the
Loan Documents and under applicable law or at equity.
 
6. Payment of Costs and Fees.  Borrower shall pay to Agent all reasonable
out-of-pocket costs and expenses of the Lender Group (including, without
limitation, the reasonable fees and disbursements of outside counsel to Agent)
incurred in connection with the preparation, negotiation, execution and delivery
of this Amendment and any documents and instruments relating hereto.
 
7. Choice of Law and Venue; Jury Trial Waiver.
 
(a) THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
 
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  BORROWER AND
EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 7.
 
(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS.  BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
8. Release.
 
(a) Effective on the date hereof, Borrower, for itself and on behalf of its
successors, assigns, and officers, directors, employees, agents and attorneys,
and any Person acting for or on behalf of, or claiming through it, hereby
waives, releases, remises and forever discharges each member of the Lender
Group, each of their respective Affiliates, and each of their respective
successors in title, past, present and future officers, directors, employees,
limited partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom any member of the Lender Group would be liable if such persons
or entities were found to be liable to Borrower (each a “Releasee” and
collectively, the “Releasees”), from any and all past, present and future
claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character,  whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which Borrower ever had from the
beginning of the world to the date hereof, now has, or might hereafter have
against any such Releasee which relates, directly or indirectly to the Credit
Agreement, any other Loan Document, or to any acts or omissions of any such
Releasee with respect to the Credit Agreement or any other Loan Document, or to
the lender-borrower relationship evidenced by the Loan Documents.  As to each
and every Claim released hereunder, Borrower hereby represents that it has
received the advice of legal counsel with regard to the releases contained
herein, and having been so advised, specifically waives the benefit of the
provisions of Section 1542 of the Civil Code of California which provides as
follows:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
 
(b) As to each and every Claim released hereunder, Borrower also waives the
benefit of each other similar provision of applicable federal or state law, if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.
 
(c) Borrower acknowledges that it may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
Claims and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts.  Borrower
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
 
(d) Borrower, for itself and on behalf of its successors, assigns, and officers,
directors, employees, agents and attorneys, and any Person acting for or on
behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any claim released, remised and discharged by such
Person pursuant to the above release.  Borrower further agrees that it shall not
dispute the validity or enforceability of the Credit Agreement or any of the
other Loan Documents or any of its obligations thereunder, or the validity,
priority, enforceability or the extent of Agent’s Lien on any item of Collateral
under the Credit Agreement or the other Loan Documents.  If Borrower or any of
its successors, assigns, or officers, directors, employees, agents or attorneys,
or any Person acting for or on behalf of, or claiming through them violate the
foregoing covenant, such Person, for itself and its successors, assigns and
legal representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by such Releasee as a result of such violation.
 
9. Reaffirmation of Obligations.  Borrower hereby reaffirms and its obligations
under each Loan Document to which it is a party.  Borrower hereby further
ratifies and reaffirms the validity and enforceability of all of the Liens
heretofore granted, pursuant to and in connection with the Security Agreement or
any other Loan Document, to Agent, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such Liens, and all Collateral heretofore pledged as
security for such obligations, continue to be and remain Collateral for such
obligations from and after the date hereof.
 
10. Effect on Loan Documents.
 
(a) The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects.  The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of any member of the Lender Group under the Credit Agreement or any
other Loan Document.  The waivers, consents and modifications herein are limited
to the specifics hereof (including facts or occurrences on which the same are
based), shall not apply with respect to any facts or occurrences other than
those on which the same are based, shall not excuse any non-compliance with the
Loan Documents (other than as specified herein), and shall not operate as a
consent to any matter under the Loan Documents (other than as specified
herein).  Except for the amendments to the Credit Agreement expressly set forth
herein, the Credit Agreement and other Loan Documents shall remain unchanged and
in full force and effect.  Except as provided herein, the execution, delivery
and performance of this Amendment shall not operate as a waiver of or as an
amendment of, any right, power or remedy of any member of the Lender Group in
effect prior to the date hereof.  The amendments set forth herein are limited to
the specifics hereof and shall neither excuse any future non-compliance with the
Credit Agreement, nor operate as a waiver of any Default or Event of
Default.  To the extent any terms or provisions of this Amendment conflict with
those of the Credit Agreement or other Loan Documents, the terms and provisions
of this Amendment shall control.
 
(b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as modified and amended hereby.
 
(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
 
(d) This Amendment is a Loan Document.
 
(e) Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”.
 
11. Ratification.  Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effect as of the date hereof and as amended hereby.
 
12. Entire Agreement.  This Amendment, and terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.
 
13. Integration.  This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
 
14. Amendments.  This Amendment cannot be altered, amended, changed or modified
in any respect or particular unless each such alteration, amendment, change or
modification shall have been agreed to by each of the parties and reduced to
writing in its entirety and signed and delivered by Borrower and the Required
Lenders.
 
15. Counterpart Execution.  This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart.  Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Amendment.  Any party delivering an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.
 
16. Severability.  In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
[signature pages follow]

 
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.


POWERWAVE TECHNOLOGIES, INC.,
a Delaware corporation,
as Borrower
 
 
By:             /s/ Kevin T. Michaels   
Name:    Kevin T. Michaels
Title:      CFO
 
 






[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company (formerly known as
Wells Fargo Foothill, LLC), as Agent and as a Lender




By:            /s/ Rina Shinoda 
Name:    Rina Shinoda
Title:     Vice President
 








[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
